DISSENTING OPINION
Modlison, Judge:
I regret that I am unable to concur in the conclusions reached by either of my colleagues in this case. I agree with Judge Cole’s view that the principle of the case of United States v. Aetna Explosives Co., 256 U. S. 402, sought to be invoked by the plaintiff, has no application herein. The record in the case at bar clearly shoT*rs that the mixture of wool wax and paraffin was intended to be used and actually was used as a mixture by the plaintiff (R. pp. 23, 24, 25, 31), and there is evidence offered on behalf of the defendant to the effect that such a mixture is a well-known one in the cosmetics industry (R. pp. 39, 41, 43).
I disagree, however, with his conclusion that the merchandise is entitled to the tariff classification of wax under paragraph 1796 of the Tariff Act of 1930. That provision reads:
Wax: Animal, vegetable, or mineral, not specially provided for.
Nowhere in the record has anyone attempted to identify the merchandise at bar, that is to say, the mixture of wool wax and paraffin, as either animal, vegetable, or mineral wax. Indeed, at page 34 of the record, plaintiff’s witness Lowenstein, its production manager and chemist, specifically testified that the imported material was neither animal, vegetable, nor mineral wax, but a mixture of animal wax with mineral wax. If paraffin is considered to be a mineral wax, as seems to be commonly understood, then the imported article is a combination or mixture of animal and mineral waxes which combination or mixture does not seem to be provided for in the paragraph quoted.
In my view the Hurst case, cited by Judge Cole, does not go to the length of holding that paragraph 1796 covers all wax materials. The situation which obtained in that case differed from that which obtains in the case at bar in that the merchandise there involved consisted of mineral wax which had been processed but which still remained a mineral wax material. Here an animal wax and a mineral wax have been merged in such a manner that the resultant product, although a wax material, cannot be said to be either one. The ingredients no longer retain their original individual identities — they have, in a sense, been destroyed, and a new product has been created which possesses a physical and chemical character and identity of its own.
The foregoing expresses the reason for my disagreement with Presiding Judge Oliver’s view. It is true that the merchandise at bar is a mixture of two products which, if imported separately, would be entitled to free entry. However, that mixture has a physical and chemical character and identity different from those of either *67of its constitutents, and neither wool wax nor paraffin Wax exists as such in the imported product.
I believe that the proper classification of the merchandise before us is under the catch-all provision in paragraph 1558 for nonenumerated manufactured articles.